DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11-19 are objected to because of the following informalities:  
In claim 11, line 9; ‘a neural network’ should be ‘the neural network’ as this element is previously established in the claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "slightly differs" in claims 8 and 17, and “greatly differs” in claims 6, 7, 9, 16 and 18; and relative terms which renders the claim indefinite.  The term "slightly" or “greatly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US Pub 20180314935, see IDS) in view of Se (US Pub 20210227126).
Re claims 1 and 20, Lewis discloses a target object processing method and the associated implementation as a non-transitory computer storage medium (Paragraphs 149-150, 236-238) having executable instructions stored therein, wherein the executable instructions (Paragraphs 149-150, 236-238), when being executed by a processor (Paragraphs 149-150, 236-238), enable the processor to implement a target object processing method (Paragraphs 149-150, 236-238), wherein the method is applied to a device (Paragraphs 140-142, 231-232, 242), and a first processing module (Figure 15 element 1504; Paragraphs 202-209, 219-224) for annotation of first data (Figure 15 element 1502 input to 1504 and output thereof; Paragraphs 189, 219-224) and a second processing module (Figure 15 element 1508; Paragraphs 202-209, 219-224) for adaptation of a scene indicated by second data (Figure 15 element 1512, and output 1514) are deployed on the device (Paragraphs 140-142, 231-232, 242); and 
the method comprises: 
inputting the first data (Figure 15 element 1502 into 1504; Paragraphs 189, 219-224) into the first processing module (Figure 15 element 1504 receiving 1502; Paragraphs 189, 202-209, 219-224) to obtain a data annotation result (Figure 15 output from 1504 to 1508; Paragraphs 189, 202-209, 219-224); 

processing a scene (Figure 15 element 1512 input to 1508 and output 1514; Paragraphs 202-209, 219-224; 260, 336) corresponding to a target object (Figure 15 element 1512 input to 1508; Paragraphs 202-209, 219-224) according to the neural network (Figure 15 element 1512 into 1508 and output 1514; Paragraphs 202-209, 219-224) and data comprising the target object (Figure 15 output from 1504 to 1508 resulting in 1514; Paragraphs 202-209, 219-224); however Lewis fails to explicitly disclose (1) wherein the design is applied to an edge device; (2) wherein the data annotation result is a predicted annotation result
Regarding items (1) and (2) above, this design is however disclosed by Se.  Se discloses (1) wherein the design is applied to an edge device (Paragraphs 4, 35, 63, 67); (2) wherein the data annotation result is a predicted annotation result (Paragraphs 33 and 38; Figure 5B/C; Paragraphs 57-58).


Re claim 11, Lewis discloses a target object processing apparatus, deployed on an device (Paragraphs 140-142, 231-232, 242), and comprising a processor and a memory (Paragraphs 149-150, 236-238)  for storing instructions executable by the processor (Paragraphs 149-150, 236-238), wherein the processor is configured to: 
24obtain a data annotation result (Figure 15 output from 1504 to 1508; Paragraphs 189, 202-209, 219-224) according to input first data (Figure 15 element 1502 into 1504; Paragraphs 189, 219-224) in a first processing module (Figure 15 element 1504 receiving 1502; Paragraphs 189, 202-209, 219-224); 
perform scene-adaptive incremental learning (Figure 15 element 1508 receiving output from 1504; Paragraphs 189, 202-209, 219-224; 260, 336) according to the input data annotation result (Figure 15 element 1508 receiving output from 1504; Paragraphs 189, 202-209, 219-224; 260, 336) input into a second processing module (Figure 15 element 1508 receiving output from 1504; Paragraphs 202-209, 219-224) to obtain a neural network (Figure 15 element 1508 ‘trained neural network’; Paragraphs 202-209, 219-224) adapted to a scene indicated by second data (Figure 15 element 1508 ‘trained neural network’ and receiving input 1512; Paragraphs 202-209, 219-224; 260, 336); and 

Regarding items (1) and (2) above, this design is however disclosed by Se.  Se discloses (1) wherein the design is applied to an edge device (Paragraphs 4, 35, 63, 67); (2) wherein the data annotation result is a predicted annotation result (Paragraphs 33 and 38; Figure 5B/C; Paragraphs 57-58).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Lewis in order to incorporate the processing as shown in Se in order to allow for the processing and correction of annotation errors in the training processing in order to improve the quality of the results and reduce the occurrence of errors and the degree of the error in future annotation processing.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis and Se as applied to claims 1 and 11 above, and further in view of Mao (US Pub 20200202168).

This design is however disclosed by Mao.  Mao discloses wherein the design further comprising: before obtaining the neural network (Paragraph 58), in condition that parameter in the second processing module is to be updated (Paragraph 58), performing update restriction on updating of the parameter according to a constraint condition (Paragraph 58).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Lewis in order to incorporate the processing constraints as shown in Mao in order to control the degree of change allowed in an instance of update processing thereby protecting the overall system from erroneously adjusting parameters outside of useful or practical values for the given environment causing extended negative effects to quality and efficiency in the design.

Re claim 13, the combined disclosure of Lewis and Se as a whole disclose the apparatus according to claim 11, but however to explicitly disclose wherein the processor is configured to: in condition that a parameter is to be updated, perform update restriction on updating of the parameter according to a constraint condition.
This design is however disclosed by Mao.  Mao discloses wherein the processor is configured to: in condition that a parameter is to be updated (Paragraph 58), perform 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Lewis in order to incorporate the processing constraints as shown in Mao in order to control the degree of change allowed in an instance of update processing thereby protecting the overall system from erroneously adjusting parameters outside of useful or practical values for the given environment causing extended negative effects to quality and efficiency in the design.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis and Se as applied to claims 1 and 11 above, and further in view of Yaacob (US Pub 20200111447).
Re claim 4, the combined disclosure of Lewis and Se as a whole disclose the method according to claim 1, but fails however to explicitly disclose wherein inputting the first data into the first processing module to obtain the predicted data annotation result comprises: obtaining, according to prediction of scene data by the first processing module, a prediction rule; and annotating the first data according to the prediction rule to obtain the predicted data 22annotation result.
This design is however disclosed by Yaacob.  Yaacob discloses wherein inputting the first data into the first processing module to obtain the predicted data annotation result comprises: obtaining, according to prediction of scene data by the first processing module, a prediction rule (Paragraph 30); and annotating the first data 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Lewis in order to incorporate the processing as shown in Yaacob in order to apply rules and constraints to the prediction processing thereby reducing the likelihood of outlier erroneous annotations and improving the efficiency and quality of the annotation processing both in training and final image processing.

Re claim 14, the combined disclosure of Lewis and Se as a whole disclose the apparatus according to claim 11, but however to explicitly disclose wherein the processor is further configured to: obtain a prediction rule according to prediction of scene data; and annotate the first data according to the prediction rule to obtain the predicted data annotation result.
This design is however disclosed by Yaacob.  Yaacob discloses wherein the processor is further configured to: obtain a prediction rule according to prediction of scene data (Paragraph 30); and annotate the first data according to the prediction rule to obtain the predicted data annotation result (Paragraph 30).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Lewis in order to incorporate the processing as shown in Yaacob in order to apply rules and constraints to the prediction processing thereby reducing the likelihood of outlier erroneous annotations and .

Allowable Subject Matter
Claims 2, 5, 10, 12, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-9 and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claims 2 and 12, the prior art fails to disclose the parameter processing as shown in the claims.  Re claims 5 and 15, the prior art fails to disclose the specific annotation processing as claimed.  Re claims 6 and 16, the prior art fails to disclose the learning processing.  Re claims 8 and 17 the prior art fails to disclose the sampling parameter processing.  Re claims 9 and 18 the prior art fails to disclose the specifics of the online testing.  Re claims 10 and 19 the prior art fails to disclose the incremental training processing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848.  The examiner can normally be reached on Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631